J-S70041-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                      Appellee             :
                                           :
                v.                         :
                                           :
NATHANIEL RHODES, JR.                      :
                                           :
                     Appellant             :     No. 1327 EDA 2014


              Appeal from the PCRA Order Entered April 11, 2014,
             In the Court of Common Pleas of Montgomery County,
              Criminal Division, at No(s): CP-46-CR-0008491-2003

BEFORE: LAZARUS, MUNDY, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.:              FILED NOVEMBER 25, 2014

        Nathaniel Rhodes, Jr. (Appellant) appeals pro se from the order

entered April 11, 2014, dismissing his third petition filed pursuant to the

Post Conviction Relief Act (PCRA).1 We affirm.

        Generally, a PCRA petition must be filed within one year from the
        date a judgment becomes final. There are three exceptions to
        this time requirement: (1) interference by government officials
        in the presentation of the claim; (2) newly discovered facts; and
        (3) an after-recognized constitutional right. When a petitioner
        alleges and proves that one of these exceptions is met, the
        petition will be considered timely. A PCRA petition invoking one
        of these exceptions must be filed within 60 days of the date the
        claims could have been presented. The timeliness requirements
        of the PCRA are jurisdictional in nature and, accordingly, a PCRA
        court cannot hear untimely petitions.

Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citations and quotation marks omitted).


1
    42 Pa.C.S. §§ 9541-9546.
* Retired Senior Judge assigned to the Superior Court.
J-S70041-14


      Instantly, Appellant’s judgment of sentence became final on January

23, 2006, 90 days after the expiration of the time for seeking discretionary

review with the United States Supreme Court. See 42 Pa.C.S. § 9545(b)(3);

U.S.Sup.Ct.R. 13. The instant petition, filed on March 25, 2014, is patently

untimely.2 The PCRA court had no jurisdiction to entertain Appellant’s

petition unless he pled and offered proof of one or more of the three

statutory exceptions to the time bar.       See 42 Pa.C.S. § 9545(b)(1).

Appellant failed to do so.3 Accordingly, the PCRA court properly dismissed

his petition.

      Order affirmed.




2
   The PCRA court determined that the instant petition, entitled
“Motion/Petition for Modification of Sentence Nunc Pro Tunc”, was a PCRA
petition. We find no error in this determination. It is well-settled that “the
PCRA provides the sole means for obtaining collateral review, and that any
petition filed after the judgment of sentence becomes final will be treated as
a PCRA petition.” Commonwealth v. Johnson, 803 A.2d 1291, 1293 (Pa.
Super. 2002) (citation omitted). See also Commonwealth v. Evans, 866
A.2d 442 (Pa. Super. 2005) (concluding motion for reconsideration or
modification of sentence required treatment under the PCRA).

3
  To the extent that Appellant purports to challenge the legality of his
sentence, we note that, “[a]lthough legality of sentence is always subject to
review within the PCRA, claims must still first satisfy the PCRA's time limits
or one of the exceptions thereto.” Commonwealth v. Fowler, 930 A.2d
586, 592 (Pa. Super. 2007).



                                      -2-
J-S70041-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/25/2014




                          -3-